Citation Nr: 1821565	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-25 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2008 to December 2008, from July 2010 to August 2011, and from January 2013 to present.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  Jurisdiction is now with the RO in Sioux Falls, North Dakota.  The Board previously remanded this claim for further development in July 2016.



FINDING OF FACT

The Veteran has sleep apnea attributable to service.


CONCLUSION OF LAW

Service connection for sleep apnea is warranted.  38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veteran is currently in active duty, he has previously attained Veteran status and has service-connected disability.  The record contains documentation of a current medical diagnosis of sleep apnea.  After review of the record in its entirety the Board finds that the evidence is at least in relative equipoise as to whether there is a nexus between the Veteran's current disability and service.  The AOJ will assign the effective date and apply relative law regarding the payment of benefits based on the Veteran's current active service.


ORDER

Service connection for sleep apnea is granted.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


